Title: To James Madison from Louis-Marie Turreau, 23 July 1805 (Abstract)
From: Turreau, Louis-Marie
To: Madison, James


          § From Louis-Marie Turreau. 23 July 1805, Baltimore. Encloses two of Napoleon’s decrees naming François Louis Michel Chemin Deforgues commissary of commercial relations and Anne Louis de Tousard under-commissioner and chancellor of commercial relations at New Orleans.
          Asks JM to present them to the president and obtain their exequatur in the usual form and to return them to him with the decrees of nomination.
        